NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



STATE OF FLORIDA,                   )
                                    )
           Appellant,               )
                                    )
v.                                  )                  Case No. 2D14-452
                                    )
ANTHONY SOTO-MALDONADO,             )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed October 7, 2015.

Appeal from the Circuit Court for
Hillsborough County; Steven Scott
Stephens, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Elba Caridad Martin-
Schomaker, Assistant Attorney General,
Tampa, for Appellant.

Bryant R. Camareno of Bryant R.
Camareno, P.A., Tampa, for Appellee.



PER CURIAM.

             Dismissed for lack of jurisdiction. See Exposito v. State, 891 So. 2d 525,

531 (Fla. 2004) (holding that the State does not have the right to appeal posttrial orders

reducing a charge under Florida Rule of Criminal Procedure 3.620).
LaROSE, KHOUZAM, and BLACK, JJ., Concur.




                                   -2-